t c summary opinion united_states tax_court carlos j martinez petitioner v commissioner of internal revenue respondent docket no 11505-08s filed date carlos j martinez pro_se a gary begun for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code the petition in this case arises from the issuance of a notice_of_determination by the los angeles appeals_office allowing the internal_revenue_service irs to proceed with collection by levy of petitioner’s unpaid assessed federal_income_tax liability the threshold issue for decision is whether petitioner was entitled to contest his underlying liability for at the collection hearing if so then the court must decide the correctness of adjustments set forth below that respondent had previously determined in a notice_of_deficiency and assessed with respect to petitioner’ sec_2002 federal_income_tax return disallowance of dependency_exemption deductions that petitioner claimed for his two children disallowance of all of the expenses that petitioner claimed on his schedule c profit or loss from business disallowance of the earned_income_tax_credit that petitioner claimed which he computed using his two children as qualifying dependents and an addition_to_tax under sec_6651 for late filing if petitioner was not entitled to contest his underlying liability at the collection hearing then the court must decide whether respondent abused his discretion by sustaining the proposed levy collection action for petitioner’s unpaid federal_income_tax liability for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petition was filed petitioner resided in california petitioner married cristofora m martinez in they had two children born during their marriage one born in and the other in since at least and continuing through the date of trial including the year at issue petitioner has maintained a license as a registered process server in petitioner was also attending cal state part time at night studying toward a master’s degree ms martinez started working in at a hospital during the overnight shift as a certified nurse assistant throughout the year petitioner lived with ms martinez and their two children in a two-bedroom apartment the children attended school during the day in date ms martinez had the police remove petitioner from their family apartment because of domestic violence the police detained petitioner but did not arrest or charge him 1petitioner initially objected in writing and at trial to several documents respondent proffered stating that he had not previously received copies of the documents petitioner however after reviewing copies of the documents at trial withdrew his objections and the court received them into evidence afterwards petitioner never returned he lived in his automobile for a while then began staying with a cousin as of the date of trial petitioner still considered himself legally homeless in date petitioner and ms martinez divorced from no later than early and possibly years earlier petitioner rented a u s postal service postal service or ps post office box p o box that he used as his official mailing address petitioner continued to use and listed on the petition that he filed with this court in date the same p o box as his address petitioner had an accountant prepare hi sec_2002 federal_income_tax return petitioner listed the aforementioned p o box as his filing address on the return the accountant and petitioner dated their signatures date and petitioner mailed the return on date to the irs petitioner did not request or receive an extension of time to file the return petitioner filed hi sec_2002 return as single he claimed a dependency_exemption deduction for each of his two children he reported that the process server activity was his sole source_of_income petitioner attached a schedule c to the return on which he listed the same p o box as the address for his process server activity on the schedule c petitioner reported a net profit of dollar_figure which consisted of dollar_figure in gross_receipts and dollar_figure in business_expense deductions petitioner also claimed an earned_income_credit eic of dollar_figure for he attached to his return a schedule eic earned_income_credit on which he claimed his two children as qualifying dependents for purposes of calculating the eic petitioner’s return resulted in a dollar_figure overpayment for which petitioner requested a full refund the irs froze the refund in date the irs mailed to petitioner at his p o box address a letter requesting documentation to support his dependency_exemption deductions schedule c expenses and eic for petitioner did not respond respondent issued a notice_of_deficiency dated date to petitioner determining a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure and an addition_to_tax of dollar_figure for late filing under sec_6651 the deficiency arose from respondent’s disallowance of the two claimed dependency_exemptions deductions all of the claimed schedule c business_expense deductions and the entire earned_income_tax_credit and determination of a computational increase in petitioner’s self- employment_tax respondent sent the notice_of_deficiency by certified mail to petitioner’s last_known_address his p o box the postal service left a notice in petitioner’s p o box informing him that he had received certified mail petitioner did not claim the notice_of_deficiency and the postal service returned the notice_of_deficiency to respondent with a stamp on the envelope marking it as unclaimed because petitioner did not file a petition with the court in response to the notice_of_deficiency the irs on date assessed the deficiency addition_to_tax and interest for on date the irs filed a federal_tax_lien for unpaid income taxes for in the county where petitioner resided in a further attempt to collect petitioner’s unpaid and federal_income_tax liabilities respondent sent a final notice_of_intent_to_levy and notice of your right to a hearing final notice dated date to petitioner at his p o box petitioner’s total unpaid liabilities at this time were dollar_figure and dollar_figure for and respectively petitioner responded to this final notice by filing a form request for a collection_due_process or equivalent_hearing dating his request as date petitioner’s envelope listed his p o box as his return address in response to the form a settlement officer reviewed the irs’ files confirmed that the irs had followed the proper administrative procedures before issuing the final levy notice 2after filing this petition petitioner paid his federal_income_tax liability in full respondent moved to dismiss the case with regard to tax_year on the ground of mootness which the court granted therefore is the only year remaining at issue and sent a letter to petitioner at his p o box scheduling a telephone collection hearing for date the letter also informed petitioner that a discussion of collection alternatives was not possible unless petitioner completed the enclosed form 433-a collection information statement for wage earners and self-employed individuals the settlement officer made the conference call at the appointed time but the telephone number that petitioner had provided on the form had been disconnected four days later petitioner called the settlement officer he stated that he had exhausted his ability to pay questioned how he could have a liability for in excess of dollar_figure when his gross_income for the year was only dollar_figure and requested a face-to-face hearing the settlement officer transferred the case to another settlement officer who was in a location convenient to petitioner the new settlement officer reviewed petitioner’s file determined again that the irs had followed the proper administrative procedures noted that petitioner had previously filed an offer-in-compromise for and scheduled an in-person hearing for date petitioner appeared at the appointed time at the hearing petitioner attempted to contest his unpaid underlying income_tax_liability for by contending that he was entitled to the two disallowed dependency_exemption deductions the disallowed schedule c business_expense deductions and the disallowed earned_income_tax_credit petitioner did not provide documentation to support his entitlement to the disallowed deductions or the disallowed eic petitioner did not bring a completed form 433-a and stated that he did not have a bank account he was living with his cousin and instead of maintaining his process server activity he now helped people fill out documents for courts the settlement officer suggested another offer-in-compromise as a collection alternative petitioner was receptive and the settlement officer gave petitioner until the end of the month to complete form 433-a and form_656 offer_in_compromise on date the settlement officer received from petitioner the two requested forms which were incomplete the settlement officer forwarded the forms to the irs centralized processing unit for offers-in-compromise under doubt as to collectibility petitioner offered dollar_figure to settle in full his unpaid liabilities for through petitioner indicated that he was living with a relative that he had monthly income and expenses of dollar_figure and dollar_figure respectively and that his only assets were dollar_figure in cash on hand and a car with a fair_market_value of dollar_figure and a current loan balance of dollar_figure on date petitioner orally withdrew his offer- in-compromise because he was unable or unwilling to provide certain supporting documentation that the irs had requested the settlement officer wrote to petitioner requesting that he propose another collection alternative within the next weeks petitioner did not respond with any other collection alternative consequently in a notice_of_determination dated date the appeals team manager sustained the proposed levy collection action i standard of review discussion if a taxpayer neglects or refuses to pay a federal_income_tax liability within days after notice_and_demand for payment the commissioner may collect the tax by levy upon the person’s property sec_6331 the commissioner generally must provide the taxpayer written notice of the right to a hearing before the levy is made sec_6330 upon a timely request the taxpayer is entitled to an administrative hearing before an impartial officer_or_employee of the appeals_office sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer may contest the validity of the underlying income_tax_liability but only if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the underlying income_tax_liability see sec_6330 114_tc_604 the phrase underlying tax_liability includes the deficiency additions to tax and statutory interest 115_tc_329 we will now apply the law to the facts and circumstances of this case ii whether petitioner may challenge the underlying liability sec_6212 and b provides that a valid notice_of_deficiency has been issued if it is mailed to the taxpayer’s last_known_address where the commissioner produces a properly executed postal service form_3877 showing that the irs sent a notice_of_deficiency by certified mail to the taxpayer at the individual’s last_known_address the presumption of official regularity arises the presumption creates a strong indication that the irs mailed the notice and that the postal service delivered or offered the notice for delivery at the address to which it was sent in the absence of clear evidence to the contrary receipt of the notice will be presumed see sego v commissioner supra pincite where the taxpayer does not dispute the existence of the notice_of_deficiency the commissioner’s production of a properly completed ps form_3877 is sufficient evidence by itself absent evidence to the contrary that the commissioner properly mailed the notice_of_deficiency to the taxpayer 724_f2d_808 9th cir 94_tc_82 thus the commissioner’s strict compliance with ps form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner united_states v zolla supra coleman v commissioner supra a taxpayer’s self-serving claim that he did not receive a notice_of_deficiency standing alone is generally insufficient to rebut the presumption of official regularity see sego v commissioner supra pincite in addition a taxpayer cannot defeat actual receipt by deliberately refusing delivery sego v commissioner supra pincite stein v commissioner tcmemo_2004_124 carey v commissioner tcmemo_2002_209 petitioner does not dispute the existence of the notice_of_deficiency and he admits the irs addressed the notice to his last_known_address he asserts however that he did not 3if this case were appealable which it is not because petitioner elected sec_7463 small_tax_case procedures the appeal would lie in the court_of_appeals for the ninth circuit deliberately refuse to accept delivery of the notice_of_deficiency instead petitioner contends that the postal service returned the notice_of_deficiency to the irs before he had time to claim the delivery because during this period he checked his p o box no more often than once a week and at time sec_2 or weeks would pass before he returned to check the p o box at trial the court received into evidence a copy of the notice_of_deficiency that respondent sent by certified mail on date to petitioner at his last_known_address the p o box he had listed on hi sec_2002 federal_income_tax return that he had filed in date the court also received into evidence a properly executed ps form_3877 dated date which recorded that a notice_of_deficiency was sent by certified mail to petitioner at his last_known_address petitioner’s claim that he did not receive the notice_of_deficiency because he infrequently checked his mailbox is insufficient to rebut the presumption of official regularity that the notice_of_deficiency was delivered to or offered for delivery at his last_known_address consistent with the ps form_3877 certified mail list dated date respondent followed official procedure by providing the date certified mail list demonstrating that the notice_of_deficiency was sent by certified mail to petitioner’s last_known_address the postal service left notice for petitioner but the notice_of_deficiency remained unclaimed the postal service returned the notice to respondent marked unclaimed petitioner is therefore deemed to have been in receipt of the notice_of_deficiency accordingly he is not entitled to challenge his underlying income_tax_liability see sego v commissioner t c pincite 114_tc_176 iii review of the notice_of_determination for abuse_of_discretion when the validity of the underlying tax_liability is not properly at issue as is the case here the court reviews the notice_of_determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite we have jurisdiction to review appeals_office determinations upholding levy actions sec_6330 generally the court will consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the appeals_office 118_tc_488 the appeals_office abuses its discretion if the taxpayer shows that the appeals office’s actions were arbitrary capricious or without sound basis in fact 91_tc_1079 petitioner initially proposed an offer-in-compromise during his hearing but he later orally withdrew the offer the only other argument petitioner advanced was a challenge to his underlying liability he has not presented any other evidence demonstrating that the determination to sustain the levy was arbitrary capricious or without foundation in fact or otherwise an abuse_of_discretion this court has consistently held that there is no abuse_of_discretion in sustaining a levy when the taxpayer fails to propose any collection alternatives see 124_tc_69 cavazos v commissioner tcmemo_2008_257 here the appeals_office verified that all requirements of applicable law and administrative procedure were met and that the proposed levy balanced the need for efficient collection_of_taxes with concerns that the collection be no more intrusive than necessary and petitioner failed to provide all of the information that the settlement officers requested and did not provide a serious collection alternative accordingly the court finds that respondent did not abuse his discretion in sustaining the proposed collection action to reflect the foregoing decision will be entered for respondent
